UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT International Equity Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (98.1%) (a) Shares Value Australia (2.7%) Australia & New Zealand Banking Group, Ltd. 164,917 $3,501,773 Challenger, Ltd. 480,781 3,751,926 Belgium (2.1%) Anheuser-Busch InBev SA/NV 42,861 5,614,043 Brazil (—%) FabFurnish GmbH (acquired various dates from 8/2/13 to 8/31/16, cost $8) (Private) (F) (RES) (NON) 12 10 Global Fashion Group SA (acquired 8/2/13, cost $394,947) (Private) (F) (RES) (NON) 9,323 67,451 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $8) (Private) (F) (RES) (NON) 6 5 New Middle East Other Assets GmbH (acquired 8/2/13, cost $3) (Private) (F) (RES) (NON) 2 2 Canada (1.3%) Magna International, Inc. 81,900 3,515,841 China (3.4%) Alibaba Group Holding, Ltd. ADR (NON) (S) 19,100 2,020,589 China Mobile, Ltd. 170,500 2,093,374 Skyworth Digital Holdings, Ltd. 2,772,028 2,005,445 Tencent Holdings, Ltd. 103,200 2,859,484 Finland (1.3%) Nokia OYJ 611,682 3,538,046 France (11.5%) Airbus Group SE 52,391 3,168,667 ArcelorMittal SA (NON) 305,110 1,867,275 Natixis SA 574,262 2,676,507 Rexel SA 166,354 2,549,891 Sanofi 48,804 3,708,292 SFR Group SA 91,561 2,695,829 Societe Generale SA 75,987 2,627,379 Technip SA 44,514 2,733,761 Valeo SA 73,655 4,296,704 Veolia Environnement SA 178,138 4,102,280 Germany (6.8%) Evonik Industries AG 83,630 2,827,296 Henkel AG & Co. KGaA (Preference) 29,615 4,025,427 LANXESS AG 47,440 2,947,031 Rheinmetall AG 37,280 2,594,790 Siemens AG 48,224 5,644,764 Hong Kong (0.7%) WH Group, Ltd. 2,443,000 1,976,178 India (0.7%) Housing Development Finance Corp., Ltd. (HDFC) 89,809 1,885,742 Indonesia (0.7%) Matahari Department Store Tbk PT 1,309,900 1,859,457 Ireland (2.6%) Bank of Ireland (NON) 7,686,106 1,605,958 Kerry Group PLC Class A 31,963 2,662,761 Smurfit Kappa Group PLC 120,000 2,682,558 Israel (0.9%) Mobileye NV (NON) (S) 53,000 2,256,210 Italy (4.8%) ENI SpA 149,482 2,152,741 Fiat Chrysler Automobiles NV 476,069 3,021,574 Luxottica Group SpA 56,216 2,685,147 Mediaset SpA 706,407 2,217,156 Telecom Italia SpA RSP 3,632,201 2,464,459 Japan (21.5%) AIN Holdings, Inc. 33,000 2,247,206 Astellas Pharma, Inc. 241,300 3,768,362 Daikin Industries, Ltd. 37,700 3,512,367 Japan Airlines Co., Ltd. 62,600 1,842,881 Japan Hotel REIT Investment Corp (R) 2,067 1,641,896 Japan Tobacco, Inc. 130,700 5,339,755 JFE Holdings, Inc. 137,700 2,007,754 Kao Corp. 65,800 3,706,247 KDDI Corp. 99,600 3,064,947 Kyudenko Corp. 65,200 2,387,373 LIXIL Group Corp. 128,900 2,765,065 Mitsui Fudosan Co., Ltd. 124,000 2,640,296 Murata Manufacturing Co., Ltd. 26,700 3,482,588 Nintendo Co., Ltd. 12,500 3,307,578 Nippon Telegraph & Telephone Corp. 108,500 4,955,237 NSK, Ltd. 298,000 3,058,068 Sumitomo Mitsui Financial Group, Inc. 107,800 3,633,177 Yamaha Motor Co., Ltd. 174,600 3,534,307 Netherlands (3.7%) ING Groep NV GDR 411,037 5,074,502 Unilever NV ADR 98,906 4,563,679 Norway (1.0%) Orkla ASA 263,722 2,724,769 Spain (1.7%) Cellnex Telecom, SA 144A 101,666 1,838,724 Grifols SA ADR 172,542 2,755,496 Sweden (2.4%) Com Hem Holding AB 342,777 3,168,534 Swedbank AB Class A 135,637 3,187,441 Switzerland (3.5%) LafargeHolcim, Ltd. 46,142 2,493,520 Novartis AG 84,725 6,662,882 Taiwan (0.4%) Taiwan Semiconductor Manufacturing Co., Ltd. 164,000 961,820 United Kingdom (21.6%) Admiral Group PLC 88,632 2,353,898 Associated British Foods PLC 87,003 2,931,991 AstraZeneca PLC 65,840 4,270,337 Berkeley Group Holdings PLC (The) 72,405 2,421,271 BHP Billiton PLC 307,275 4,629,939 Compass Group PLC 206,849 4,008,203 Imperial Brands PLC 83,470 4,298,913 Metro Bank PLC (NON) (S) 55,624 1,990,599 Prudential PLC 252,399 4,470,461 Royal Dutch Shell PLC Class A 274,324 6,805,512 Shire PLC 72,598 4,703,011 St James's Place PLC 202,201 2,484,544 Virgin Money Holdings UK PLC 250,525 1,010,522 Vodafone Group PLC 1,400,303 4,024,767 Wolseley PLC 45,001 2,540,185 WPP PLC 170,992 4,020,390 United States (2.8%) Alphabet, Inc. Class C (NON) 3,502 2,722,070 Amazon.com, Inc. (NON) 3,100 2,595,661 KKR & Co. LP 142,600 2,033,472 Total common stocks (cost $248,669,357) PREFERRED STOCKS (0.6%) (a) Shares Value Samsung Electronics Co., Ltd. zero % cum. pfd. 1,453 $1,715,303 Total preferred stocks (cost $1,465,038) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (0.1%) Federal National Mortgage Association Pass-Through Certificates 7.50%, 11/01/31 (i) $123,813 $153,211 Total U.S. government and agency mortgage obligations (cost $153,211) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $47,575) (Private) (F) (RES) (NON) 6,281 $48,332 Total convertible preferred stocks (cost $47,575) SHORT-TERM INVESTMENTS (2.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.67% (AFF) (d) Shares 4,223,523 $4,223,523 Putnam Short Term Investment Fund 0.51% (AFF) Shares 1,083,027 1,083,027 State Street Institutional Liquid Reserves Fund Trust Class 0.34% (P) Shares 160,000 160,000 U.S. Treasury Bills 0.294%, 11/25/16 $52,000 51,987 U.S. Treasury Bills 0.270%, 11/17/16 242,000 241,947 U.S. Treasury Bills 0.280%, 11/10/16 121,000 120,975 U.S. Treasury Bills 0.271%, 11/3/16 2,000 2,000 Total short-term investments (cost $5,883,406) TOTAL INVESTMENTS Total investments (cost $256,218,587) (b) FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $97,898,565) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/19/16 $3,975,877 $3,856,124 $119,753 British Pound Sell 12/21/16 2,323,207 2,372,945 49,738 Euro Sell 12/21/16 1,820,201 1,807,255 (12,946) Barclays Bank PLC Canadian Dollar Buy 10/19/16 2,871,129 2,910,183 (39,054) Hong Kong Dollar Buy 11/16/16 566,705 566,871 (166) Swiss Franc Buy 12/21/16 4,816,463 4,753,933 62,530 Citibank, N.A. British Pound Sell 12/21/16 698,455 714,158 15,703 Canadian Dollar Sell 10/19/16 39,793 40,345 552 Danish Krone Buy 12/21/16 4,942,534 4,907,005 35,529 Euro Sell 12/21/16 1,680,854 1,668,183 (12,671) Japanese Yen Buy 11/16/16 163,624 163,643 (19) New Zealand Dollar Sell 10/19/16 50,284 49,191 (1,093) Credit Suisse International Australian Dollar Buy 10/19/16 1,028,782 1,028,134 648 Australian Dollar Sell 10/19/16 1,028,782 1,029,896 1,114 Canadian Dollar Sell 10/19/16 3,075,508 3,117,606 42,098 Japanese Yen Buy 11/16/16 2,336,580 2,319,824 16,756 New Zealand Dollar Buy 10/19/16 559,892 547,797 12,095 Norwegian Krone Sell 12/21/16 246,870 235,898 (10,972) Swedish Krona Buy 12/21/16 913,391 912,512 879 Swiss Franc Buy 12/21/16 2,973,548 2,935,123 38,425 Goldman Sachs International British Pound Sell 12/21/16 2,793,561 2,857,139 63,578 Chinese Yuan (Offshore) Sell 11/16/16 9,228,013 9,192,795 (35,218) JPMorgan Chase Bank N.A. British Pound Sell 12/21/16 3,123,445 3,195,685 72,240 Canadian Dollar Buy 10/19/16 3,957,894 4,012,629 (54,735) Euro Buy 12/21/16 2,725,736 2,705,576 20,160 Japanese Yen Sell 11/16/16 501,347 503,527 2,180 Norwegian Krone Sell 12/21/16 785,511 767,920 (17,591) Singapore Dollar Buy 11/16/16 3,519,933 3,572,691 (52,758) South Korean Won Sell 11/16/16 1,747,134 1,732,992 (14,142) Swedish Krona Buy 12/21/16 600,969 600,506 463 Swiss Franc Buy 12/21/16 1,778,068 1,755,072 22,996 State Street Bank and Trust Co. Australian Dollar Buy 10/19/16 3,094,916 2,975,915 119,001 British Pound Buy 12/21/16 2,613,495 2,674,713 (61,218) Canadian Dollar Sell 10/19/16 960,143 973,222 13,079 Euro Sell 12/21/16 8,212,721 8,150,841 (61,880) Israeli Shekel Buy 10/19/16 9,051 8,788 263 Swiss Franc Sell 12/21/16 635,748 627,429 (8,319) UBS AG British Pound Sell 12/21/16 4,182,163 4,284,462 102,299 Euro Buy 12/21/16 1,063,146 1,056,867 6,279 Swiss Franc Buy 12/21/16 3,006,023 2,967,927 38,096 WestPac Banking Corp. Australian Dollar Buy 10/19/16 87,453 84,900 2,553 Canadian Dollar Sell 10/19/16 509,459 516,425 6,966 Euro Sell 12/21/16 6,794,441 6,743,918 (50,523) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $264,447,286. (b) The aggregate identified cost on a tax basis is $256,342,501, resulting in gross unrealized appreciation and depreciation of $28,442,981 and $17,439,137, respectively, or net unrealized appreciation of $11,003,844. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $115,800, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the reporting period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC* $1,049,687 $89,895,944 $86,722,108 $23,362 $4,223,523 Putnam Short Term Investment Fund** 2,530,434 61,078,676 62,526,083 10,267 1,083,027 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $4,223,523, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $4,163,498. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $72,715 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Financials 16.0% Consumer staples 15.2 Consumer discretionary 13.7 Industrials 11.4 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $172,538 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $62,191 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $7,253,699 $— Belgium 5,614,043 — — Brazil — — 67,468 Canada 3,515,841 — — China 2,020,589 6,958,303 — Finland 3,538,046 — — France 30,426,585 — — Germany 18,039,308 — — Hong Kong — 1,976,178 — India — 1,885,742 — Indonesia — 1,859,457 — Ireland 6,951,277 — — Israel 2,256,210 — — Italy 12,541,077 — — Japan — 56,895,104 — Netherlands 9,638,181 — — Norway 2,724,769 — — Spain 4,594,220 — — Sweden 6,355,975 — — Switzerland 9,156,402 — — Taiwan — 961,820 — United Kingdom 56,964,543 — — United States 7,351,203 — — Total common stocks Convertible preferred stocks — — 48,332 Preferred stocks — 1,715,303 — U.S. government and agency mortgage obligations — 153,211 — Short-term investments 1,243,027 4,640,432 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $432,668 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $865,973 $433,305 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $169,491 $62,530 $51,784 $112,015 $63,578 $118,039 $132,343 $146,674 $9,519 $865,973 Total Assets $169,491 $62,530 $51,784 $112,015 $63,578 $118,039 $132,343 $146,674 $9,519 $865,973 Liabilities: Forward currency contracts# 12,946 39,220 13,783 10,972 35,218 139,226 131,417 — 50,523 433,305 Total Liabilities $12,946 $39,220 $13,783 $10,972 $35,218 $139,226 $131,417 $— $50,523 $433,305 Total Financial and Derivative Net Assets $156,545 $23,310 $38,001 $101,043 $28,360 $(21,187) $926 $146,674 $(41,004) $432,668 Total collateral received (pledged)##† $153,211 $— $10,000 $101,043 $28,360 $— $— $111,427 $— Net amount $3,334 $23,310 $28,001 $— $— $(21,187) $926 $35,247 $(41,004) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
